978 So.2d 817 (2008)
Fred BLACKWELL, Appellant,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Appellee.
No. 1D07-2518.
District Court of Appeal of Florida, First District.
February 28, 2008.
Fred R. Blackwell, pro se, Appellant.
Maximillian J. Changus, Assistant General Counsel, Tallahassee, for Appellee.
BROWNING, C.J.
Appellant argued below that the Department of Corrections has no jurisdiction over him because his judgment form was not signed; when his petition for relief was denied, he brought the instant appeal. We affirm on the merits of this claim without comment. Appellant also challenges the circuit court's imposition of a lien on his inmate trust account. We affirm as to the lien issue because Appellant's claim is not a collateral criminal proceeding, as he did not request any change in his judgment or sentence. See Sykes v. State, 974 So.2d 1133 (Fla. 1st DCA 2008).
AFFIRMED.
VAN NORTWICK and ROBERTS, JJ., concur.